




[entergylogoa16.gif]
Exhibit 10(a)102


2015 EQUITY OWNERSHIP PLAN OF
ENTERGY CORPORATION AND SUBSIDIARIES
RESTRICTED STOCK UNITS AGREEMENT (STOCK SETTLED)


THIS RESTRICTED STOCK UNITS AGREEMENT (the “Agreement”), by and between Entergy
Corporation (“Entergy”) and Andrew Marsh (“Grantee”), is effective on August 3,
201 5, (the “Effective Date”) as approved by the Personnel Committee of the
Board of Directors of Entergy, subject to Grantee remaining a regular full-time
employee of a System Company other than Entergy (a “System Company Employer”)
through the Effective Date. For purposes of this Agreement, Entergy shall
include any successor to its business or assets that assumes or agrees to
perform this Agreement by operation of law or otherwise.
1.Grant of Restricted Stock Units. Entergy hereby grants to Grantee, pursuant to
the 2015 Equity Ownership Plan of Entergy Corporation and Subsidiaries (the
“Equity Plan”), that number of Restricted Stock Units determined by dividing (x)
one million five hundred thousand dollars ($1,500,000) by (y) the closing price
of a share of Common Stock on the Effective Date (the “Restricted Units”), and
rounding to the nearest 100 restricted stock units, for the purposes of
retaining Grantee’s full-time active services as described herein through the
Vesting Date described below and for his agreement to the terms and conditions
of the Equity Plan and this Agreement, including, but not limited to, the
restrictive covenants set forth in Section 15 of the Agreement.


2.Incorporation of Equity Plan. The Equity Plan is hereby incorporated by
reference and made a part hereof, and the Restricted Units and this Agreement
shall be subject to all terms and conditions of the Equity Plan, a copy of which
has been provided or otherwise made accessible to Grantee. Any capitalized term
that is not defined in this Agreement shall have the meaning set forth in the
Equity Plan.


3.Vesting of Restricted Units. The Restricted Units (excluding dividend
equivalents) shall vest on the fifth (5th) anniversary of the Effective Date
(the “Vesting Date”), provided that Grantee remains continuously and actively
employed through the Vesting Date as a regular full-time employee of a System
Company Employer and performs Grantee’s job duties in a satisfactory manner
through the Vesting Date, as determined solely in the discretion of Entergy’s
Chief Executive Officer (“Vesting Criteria”). For purposes of this Section 3,
Grantee shall no longer be considered a regular full-time employee of any System
Company Employer on the date Grantee is no longer actively employed on a
full-time basis, including because of Grantee’s death, Retirement, or any other
separation from full-time active employment longer than 12 weeks in duration
with Grantee’s System Company Employer, except as otherwise required by law. If
Grantee fails to meet the Vesting Criteria, then Grantee shall not vest in the
Restricted Units, except as otherwise provided in Section 5 of this Agreement.






--------------------------------------------------------------------------------




4.Scheduled Payment of Restricted Units. If Grantee meets the Vesting Criteria,
then as soon as reasonably practicable after the Vesting Date, but in no event
later than the 15th day of the third month following the end of the taxable year
of Grantee’s System Company Employer in which such Restricted Units are no
longer subject to a substantial risk of forfeiture, Entergy shall pay to
Grantee, or Grantee’s beneficiary or estate (if Grantee should die after the
Vesting Date, but prior to the payment date), as the case may be, a number of
shares of Common Stock equal to the whole number of Restricted Units that vest
on the Vesting Date, subject to withholding for all federal, and state and local
deductions, tax withholdings, and other withholdings and offsets that may apply
or be required to be withheld in connection with such payment, which may be
effected using the “net shares method” described in Section 9. Such payment
shall be made in accordance with the short-term deferral exception under Section
409A of the Code and final regulations issued thereunder, as may be amended
after the Effective Date.


5.Accelerated Vesting. Notwithstanding the Vesting Criteria to the contrary and
subject to the terms of this Agreement, the vesting of all of the Restricted
Units shall accelerate upon the occurrence of any of the following dates or
events:


(a)The date of Grantee’s death or the date Grantee has a “separation from
service” (within the meaning of Section 409A of the Code) from employment with
all System Companies as a result of becoming Totally Disabled, provided that
Grantee has otherwise satisfied the Vesting Criteria set forth in Section 3 of
this Agreement through the date of his death or separation from service due to
Total Disability. If vesting is accelerated pursuant to this Section 5(a), the
date of Grantee’s death or the date Grantee separates from service due to Total
Disability shall be considered the Vesting Date for purposes of this Agreement.
Grantee shall be deemed to have satisfied the Vesting Criteria for the period of
time that Grantee is continuously on an approved leave of absence immediately
prior to the date he separates from service due to Total Disability.


(b)If Grantee incurs a CIC Separation from Service, the vesting of all of the
Restricted Units shall accelerate upon the later of (i) the date of such CIC
Separation from Service and (ii) the consummation of the applicable Change in
Control. In this event, the restrictive covenants set forth in Section 15 hereof
shall cease to apply.


In the event of accelerated vesting as described in this Section 5(b), but
subject to the conditions and limitations described in the last paragraph of
this Section 5(b), Entergy shall pay Grantee a number of shares of Common Stock
equal to the number of such vested Restricted Units as of the first regular
payroll date of Grantee’s System Company Employer following the later of the
applicable Change in Control and Grantee’s CIC Separation from Service, subject
to withholding for all federal, and state and local deductions, tax
withholdings, and other withholdings and offsets that may apply or be required
to be withheld in connection with such payment, which may be effected using the
“net shares method” described in Section 9; provided that, if Grantee’s CIC
Separation from Service occurs prior to the applicable Change in Control and the
Restricted Units payable pursuant to this Section 5 would constitute
“nonqualified deferred compensation” for purposes of Section 409A of the Code,
then, unless the applicable Change in Control constitutes a “change in control
event” within the meaning of Section 409A of the Code, there shall not be an
acceleration of any payment pursuant to this Section 5(b) and the Restricted
Units shall vest and be paid out at the same time and in the same form as if
Grantee had remained employed by a System Company Employer through the Vesting
Date.
Notwithstanding anything herein to the contrary, if Grantee incurs a CIC
Separation from Service following the occurrence of a Potential Change in
Control and prior to the occurrence of a Change in Control, then the Restricted
Units shall remain outstanding in accordance with their terms as if Grantee had
remained employed by a System Company Employer and shall not be cancelled or
forfeited prior to the earlier of (A) the date




--------------------------------------------------------------------------------




that is ninety (90) days after the date of Grantee’s CIC Separation from Service
and (B) the Vesting Date. The time and form of any payments to which Grantee may
be entitled pursuant to this Section 5 are subject to the requirements and
limitations set forth in Section 28 of the Equity Plan.
6.Termination and Forfeiture of Restricted Units. Except as otherwise provided
herein, this Agreement (other than the restrictive covenants set forth in
Section 15) shall terminate and the Restricted Units shall be forfeited on the
date on which Grantee’s full-time employment with all System Company Employers
terminates. Further, except as otherwise provided in Section 5 of this
Agreement, if Grantee fails to meet a condition of the Vesting Criteria at any
time prior to the Vesting Date, then Grantee shall not vest in any then-unvested
Restricted Units and shall forfeit all vested and unpaid or unvested Restricted
Units.


7.Compliance with Code Section 409A Limitations. Notwithstanding any provision
to the contrary, all provisions of this Agreement shall be construed,
administered and interpreted to comply with Code Section 409A and if necessary,
any provision shall be held null and void to the extent such provision (or part
thereof) fails to comply with Code Section 409A or final regulations issued
thereunder. Specifically, the terms “termination” and “termination of
employment” shall be applied in a manner consistent with the definition of
“separation from service” within the meaning of Code Section 409A. A right of
any System Company, if any, to offset or otherwise reduce any sums that may be
due or become payable by any System Company to Grantee by any overpayment or
indebtedness of Grantee shall be subject to limitations imposed by Code Section
409A. For purposes of the limitations on nonqualified deferred compensation
under Code Section 409A, each payment of compensation under this Agreement shall
be treated as a separate payment of compensation for purposes of applying the
Code Section 409A deferral election rules and the exclusion from Code Section
409A for certain short-term deferral amounts. Amounts payable under this
Agreement shall be excludible from the requirements of Code Section 409A to the
maximum possible extent, either as (i) short-term deferral amounts (e.g.,
amounts payable no later than the 15th day of the third month following the end
of the taxable year of Grantee’s System Company Employer in which such
Restricted Units are no longer subject to a substantial risk of forfeiture), or
(ii) under the exclusion for involuntary separation pay provided in Treasury
Regulations Section 1.409A-1(b)(9)(iii). To the extent that deferred
compensation subject to the requirements of Code Section 409A becomes payable
under this Agreement to Grantee at a time when Grantee is a “specified employee”
(within the meaning of Code Section 409A), any such payments shall be delayed by
six months to the extent necessary to comply with the requirements of Code
Section 409A(a)(2)(B).


8.Restricted Units Nontransferable. Restricted Units awarded pursuant to this
Agreement may not be sold, exchanged. pledged, transferred, assigned, or
otherwise encumbered, hypothecated or disposed of by Grantee (or any
beneficiary) other than by will or laws of descent and distribution or otherwise
as the Equity Plan may allow.


9.Withholding Taxes. Grantee’s System Company Employer shall have the right to
require Grantee to remit to it, or to withhold from other amounts payable to
Grantee, an amount sufficient to satisfy all federal, state and local tax
withholding requirements. Entergy may use the “net shares method” to satisfy any
tax withholding obligation, which means Entergy may reduce the number of shares
of Common Stock in respect of any vested Restricted Units otherwise payable to
Grantee under the terms of the Agreement by the number of vested shares of
Common Stock necessary to cover such obligation. Depending upon the state or
states in which Grantee resides or has resided, or performs or has performed
services, in the current, prior and future tax years, Grantee may be subject to
income tax in one or more states or jurisdictions. Grantee should consult
Grantee’s personal tax advisor to determine the states or jurisdictions in which
Grantee owes income tax and/or is required to file an individual income tax
return, based on Grantee’s particular circumstances. In no event shall Entergy
or any other System Company have any liability to Grantee for




--------------------------------------------------------------------------------




Grantee’s individual income tax liability, for withholding or failing to
withhold taxes, or for remitting or failing: to remit taxes with respect to
Grantee’s income.


10.Governing Law. This Agreement shall be governed by and construed according to
the laws of the State of Delaware without regard to its principles of conflict
of laws.


11.Amendments. The Equity Plan may be amended, modified or terminated only in
accordance with its terms. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by Grantee and such officer as may be specifically
designated by the Committee. No waiver by either party hereto at any time of any
breach by the other party hereto of, or of any lack of compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.


12.Rights as a Shareholder. Neither Grantee nor any of Grantee’s successors in
interest shall have any rights as a shareholder of Entergy with respect to any
Restricted Units, including without limitation the right to any dividends or
dividend equivalents.


13.Agreement Not a Contract of Employment. Neither the Equity Plan, the granting
of the Restricted Units, this Agreement nor any other action taken pursuant to
the Equity Plan or this Agreement shall constitute or be evidence of any
agreement or understanding, express or implied, that Grantee has a right to
continue as an employee of any System Company for any period of time or at any
specific rate of compensation.


14.Notices. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when hand-delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, if to Grantee, to
Grantee’s last known address as shown in the personnel records of Grantee’s
System Company Employer, and if to Entergy or Grantee’s System Company Employer,
to the following address shown below or thereafter to such other address as
either party may have furnished to the other in writing in accordance herewith,
except that notice of change of address shall be effective only upon actual
receipt:


If to Entergy or Grantee’s System Company Employer:
Entergy Services, Inc.
Attention: General Counsel
639 Loyola Avenue, 26th Floor
New Orleans, LA 70113-3125


15.Restrictive Covenants. In consideration of the grant to Grantee of the
Restricted Units set forth herein, Grantee hereby agrees to the following
restrictive covenants:


(a)Confidentiality. Grantee agrees that during Grantee’s employment or other
service with any System Company Employer and at all times thereafter, other than
in the proper performance of Grantee’s duties, Grantee shall not disclose to any
person or entity or use for Grantee’s own purposes any “Confidential
Information” (as defined herein) of Entergy or any other System Company, without
the prior written consent of the System Company. “Confidential Information”
means any and all information and knowledge regarding the utility business and
wholesale commodities business of the System Companies, including the
generation, transmission, brokering, marketing, distribution, sale (whether
retail or wholesale) and delivery of energy




--------------------------------------------------------------------------------




or generation capacity (through regulated utilities or otherwise), the
ownership, development, management or operation of power plants and power
generation facilities (including, without limitation, nuclear power plants), and
the provision of operations and management services (including decommissioning
services) with respect to power plants, including, but not limited to, any
System Company’s proprietary methods and methodology, technical data, trade
secrets, know-how, research and development information, product plans, customer
lists, specific information relating to products, services and customers or
prospective customers (including, but not limited to, customers or prospective
customers of any System Company with whom Grantee became or becomes acquainted
during Grantee’s relationship with the System Company), books and records of any
System Company, corporate and strategic relationships, suppliers, markets,
computer software, computer software development, inventions, processes,
formulae, technology, designs, drawings, technical information, source codes,
engineering information, hardware configuration information, and matters of a
business nature such as information regarding, marketing, costs, pricing,
finances, financial models and projections, billings, employees, or other
similar business information obtained by Grantee in connection with Grantee’s
relationship with any System Company. Confidential Information shall also
include non-public information concerning any director, officer, employee,
shareholder, or partner of any System Company. Notwithstanding the foregoing,
Grantee may disclose Confidential Information as follows: (i) to the extent that
the Confidential Information becomes generally known to and available for use by
the public other than as a result of the acts or omissions of Grantee or
Grantee’s agents in violation of this Section 15(a), (ii) to the extent
necessary when providing safety-related or other information to the Nuclear
Regulatory Commission (“NRC”) on matters within the NRC’s regulatory
jurisdiction or when participating in “Protected Activities,” as defined in
Section 211 of the Energy Reorganization Act of 1974 and in C.F.R. Part 50.7,
(iii) when required to do so by a court of law, by any governmental agency or
administrative or legislative body with jurisdiction to order Grantee to
divulge, disclose or make accessible such information, provided that Grantee
shall give immediate written notice to Entergy of such requirement and
reasonably cooperate with any attempt by any System Company to obtain a
protective order or similar treatment, and disclose no more information than is
so required, or (iv) to the extent required in order to exercise Grantee’s
rights as a whistleblower under the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 and Securities and Exchange Commission Rule 21F-17(a) or
file a charge with or participate in an investigation or proceeding conducted by
the Equal Employment Opportunity Commission or any other federal or state
regulatory agency. Grantee shall deliver to Grantee’s System Company Employer
prior to the termination of Grantee’s relationship or at any other time
requested by any System Company, (A) all electronic devices provided by any
System Company to Grantee and (B) all memoranda, notes, plans, records, reports,
computer files, disks and tapes, printouts and software and other documents and
data (and copies thereof) embodying or relating to Confidential Information or
the business of any System Company which Grantee may then possess or have under
Grantee’s control. Unless otherwise agreed in writing, Grantee may not copy any
such item described in the preceding sentence for any purpose. For the avoidance
of doubt, Grantee shall maintain the confidentiality of this Agreement and may
not disclose the contents of this Agreement except to Grantee’s counsel, tax
advisors and immediate family members who must also maintain the confidentiality
of this Agreement.


(b)Non-Competition. Without prior written approval of Grantee’s last System
Company Employer, Grantee agrees that during the period of Grantee’s employment
or service with any System Company and for a period of 12 months following the
termination of such employment or service for any reason, Grantee shall not
engage, directly or indirectly, in “Competitive Activities” (as defined below)
anywhere in the “Restricted Territory” (as defined below). “Competitive
Activities” means that Grantee is or becomes engaged in any manner, directly or
indirectly, either alone or with any person, firm or corporation in any
business, enterprise (including research and development), operation, or
activity in any respect competitive with or otherwise similar to the “Business”
(as defined below), including as an equity holder, partner, trustee, promoter,
technician, engineer, analyst, agent, representative, broker, supplier, advisor,




--------------------------------------------------------------------------------




manager or officer, director, consultant or employee of any such entity, or by
associating with, aiding or abetting or providing information or financial
assistance to, or by having any other financial interest in, any such entity.
“Business” shall mean the business of Entergy and all other System Companies,
including the generation, transmission, brokering, marketing, distribution, sale
(whether retail or wholesale) and delivery of energy or generation capacity
(through regulated utilities or otherwise). the ownership, development,
management or operation of power plants and power generation facilities
(including, without limitation, nuclear power plants), the provision of
operations and management services (including decommissioning services) with
respect to power plants, and any business that researches, develops,
manufactures, offers, sells, distributes, makes commercially available, provides
or otherwise disposes of any product or service that competes with any products,
services or offerings of any System Company or any product, service or offering
that any System Company was actively developing during Grantee’s relationship
with any System Company. Notwithstanding the foregoing, Grantee may passively
own 1% or less of the outstanding stock or other equity interests of any
publicly traded entity without being in violation of this Section 15(b).
“Restricted Territory” means each and every county, province, state, city,
parish or other political subdivision of the United States in which any System
Company is engaging in the Business, or otherwise distributes, licenses or sells
its products or services in connection with the Business and, with respect to
the State of Louisiana, means the following Parishes: Acadia, Allen, Ascension,
Assumption, Avoyelles, Beauregard, Bienville., Bossier, Caddo, Calcasieu,
Caldwell, Cameron, Catahoula, Claiborne, Concordia, De Soto, East Baton Rouge,
East Carroll. East Feliciana, Evangeline, Franklin, Grant, Iberia, Iberville,
Jackson, Jefferson, Jefferson Davis, Lafayette, Lafourche, La Salle, Lincoln,
Livingston, Madison, Morehouse, Natchitoches, Orleans, Ouachita, Plaquemines,
Point Coupee, Rapides, Red River, Richland, Sabine, Saint Bernard, St. Charles,
St. Helena, Saint James, Saint John the Baptist, Saint Landry, Saint Martin,
Saint Mary, Saint Tammany, Tangipahoa, Tensas, Terrebonne, Union, Vermilion,
Vernon, Washington, Webster, West Baton Rouge, West Carroll, West Feliciana and
Winn.


(c)Non-Solicitation. Grantee agrees that during the period of Grantee’s
employment or service with any System Company and for a period of 24 months
following the termination of such employment or service for any reason, Grantee
shall not: (i) (A) directly or indirectly solicit, induce, hire, encourage or
assist in the hiring process, or cause, encourage or assist others to solicit,
induce or hire, any employee of any System Company or any individual who was an
employee of any System Company at any time during the six-month period
immediately prior to such action or (B) induce, encourage, persuade or cause
others to induce, encourage, or persuade any employee or consultant of any
System Company to cease providing services to any System Company or in any way
to modify his or her relationship with any System Company or (ii) directly or
indirectly solicit or accept the trade, business or patronage of any clients,
customers or vendors or prospective clients, customers or vendors of any System
Company in furtherance of any Competitive Activity or encourage or assist such
clients, customers or vendors or prospective clients, customers or vendors to in
any way modify their relationship with any System Company.


(d)Non-Disparagement. Grantee agrees that Grantee will not at any time (whether
during or after Grantee’s employment or service with any System Company), other
than in the proper performance of Grantee’s duties, publish or communicate to
any person or entity any “Disparaging” (as defined below) remarks, comments or
statements concerning any System Company or any of their respective directors,
officers, shareholders, employees, agents, attorneys, successors and assigns
(each, a “System Company Party”) or make any oral or written public statements
about any System Company Party. Grantee’s relationship with any System Company
Party or any business practices of any System Company Party, except to the
extent necessary when providing safety-related or other information to the NRC
on matters within the NRC’s regulatory jurisdiction or when participating in
Protected Activities, as defined above, “Disparaging” remarks, comments or
statements are those that are intended to, or could be construed in a manner so
as to, impugn, discredit, injure or impair the business, reputation, character,
honesty, integrity, judgment, morality or business




--------------------------------------------------------------------------------




acumen or abilities in connection with any aspect of the operation or business
of the individual or entity being disparaged.


(e)Restrictive Covenants Contained in Other Agreements. Notwithstanding any
provision contained herein to the contrary, to the extent that Grantee is
subject to an employment agreement or any other agreement which contains
restrictive covenants that are stricter than the restrictive covenants contained
herein, the restrictive covenants set forth in such other agreement shall
supplement the restrictive covenants herein.


(f)Enforcement. Grantee hereby agrees that the covenants set forth in Sections
15(a), (b), (c) and (d) are reasonable with respect to their duration,
geographical area and scope. If the final judgment of a court of competent
jurisdiction declares that any term or provision of Sections 15(a), (b), (c) or
(d) is invalid or unenforceable, Grantee and Entergy hereby agree that the court
making the determination of invalidity or unenforceability shall have the power
to reduce the scope, duration, or area of the term or provision, to delete
specific words or phrases, or to replace any invalid or unenforceable term or
provision with a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision (provided that in no event shall the length of any restrictive
covenant or its scope be extended or expanded), and this Agreement shall be
enforceable as so modified after the expiration of the time within which the
judgment may be appealed. Grantee’s agreement to the restrictions provided for
in this Agreement and Entergy’s agreement to provide the Award are mutually
dependent consideration. Therefore, notwithstanding any other provision to the
contrary in this Agreement, if the enforceability of any material restriction
applicable to Grantee as provided for in this Section 15 is challenged and found
unenforceable by a court of law, then Entergy shall have the right to terminate
this Agreement and recover from Grantee all shares of Common Stock paid to
Grantee pursuant to this Agreement and any amounts received by Grantee on the
date of sale, transfer, or other disposition if Grantee has sold, transferred,
or otherwise disposed of any shares of Common Stock received in respect of the
Restricted Units. This provision shall be construed as a return of consideration
or ill-gotten gains due to the failure of Grantee’s promises and consideration
under the Agreement, and not as a liquidated damages clause. Grantee further
hereby agrees that, in the event of a breach by Grantee of any of the provisions
of Sections 15(a), (b), (c) or (d), monetary damages shall not constitute a
sufficient remedy. Consequently, in the event of any such breach or threatened
breach, Entergy or a System Company may, in addition to other rights and
remedies existing in. its favor, apply to any court of law or equity of
competent jurisdiction for specific performance and/or injunctive or other
relief in order to enforce or prevent any violations of the provisions hereof,
in each case without the requirement of posting a bond or proving actual
damages. In the event Entergy or a System Company substantially prevails in an
action involving Grantee’s breach of any provision hereunder, Entergy or a
System Company shall be entitled to payment for its reasonable and documented
attorneys’ fees and costs. Grantee hereby agrees and acknowledges that the
restrictions contained in Sections 15(a), (b), (c) and (d) do not preclude
Grantee from earning a livelihood, nor do they unreasonably impose limitations
on Grantee’s ability to earn a living. Grantee acknowledges that Grantee has
carefully read this Agreement and Grantee has given careful consideration to the
restraints imposed upon Grantee by this Agreement and Grantee is in full accord
as to their necessity for the reasonable and proper protection of confidential
and proprietary information of any System Company now existing or to be
developed in the future.


(g)Forfeiture/Rescission Upon Breach of Section 15. In addition, to the remedies
of Entergy and the System Companies set forth in Section 15(f) herein, in the
event of a breach by Grantee of any of the provisions of Sections 15(a), (b),
(c) or (d), Grantee shall immediately forfeit all unvested Restricted Units and
all vested and unpaid Restricted Units and shall repay to Entergy all shares of
Common Stock paid to Grantee pursuant to this Agreement and any amounts received
by Grantee on the date of sale, transfer, or




--------------------------------------------------------------------------------




other disposition if Grantee has sold, transferred, or otherwise disposed of any
shares of Common Stock received in respect of the Restricted Units.


(h)For purposes of this Section 15, “System Company” shall include Entergy
Corporation and all other System Companies, as well as the subsidiaries and
affiliates of each (collectively, the “Company Affiliates”). Grantee and Entergy
agree that each of the Company Affiliates is an intended third-party beneficiary
of this Section 15, and further agree that each of the Company Affiliates is
entitled to enforce the provisions of this Section 15 in accordance with its
terms. Notwithstanding anything to the contrary in this Agreement, the terms of
the restrictive covenants set forth in this Section 15 shall survive the
termination of this Agreement and shall remain in full force according to their
respective terms.


16.Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.


17.Payment in Error. To the maximum extent permitted by applicable law, in the
event that a payment is made to Grantee or Grantee’s successor (whether in cash,
stock or other property) in error that exceeds the amount to which Grantee and
Grantee’s successor is entitled pursuant to the terms of this Agreement or the
Equity Plan (such excess amount, an “Excess Payment”), Grantee or Grantee’s
successor will repay to Entergy, and Entergy shall have the right to recoup from
Grantee or Grantee’s successor such Excess Payment by notifying Grantee or
Grantee’s successor in writing of the nature and amount of such Excess Payment
together with (i) demand for direct repayment to Entergy by Grantee or Grantee’s
successor in the amount of such Excess Payment or (ii) reduction of any
amount(s) owed to Grantee or Grantee’s successor by Entergy or any other System
Company by the amount of the Excess Payment.


18.Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed and delivered this Agreement,
which is effective as of the Effective Date.


ENTERGY CORPORATION




/s/Donald W Vinci__________________
By: Donald W. Vinci
Senior VP, HR & Chief Diversity Officer


Date: July 30, 2015


The undersigned hereby accepts and agrees to all the terms and provisions of the
foregoing Agreement and to all the terms and provisions of the Equity Plan
herein incorporated by reference. The undersigned Grantee further acknowledges
that the Equity Plan and Equity Plan Prospectus are available to Grantee on
Entergy’s internal Web page.




/s/ Andrew Marsh
Andrew Marsh, Grantee


Date: August 4, 2015






